Citation Nr: 1642259	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral foot disability, to include calluses, metatarsalgia, and hallux valgus.

5.  Entitlement to service connection for a bilateral hand and wrist disability, to include carpal tunnel syndrome and tendonitis.

6.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for a heart condition, hypertension, diabetes mellitus, bilateral foot calluses, and bilateral carpal tunnel syndrome (also claimed as tendonitis) and denied entitlement to a rating in excess of 10 percent for left knee arthritis.

The Veteran testified before the undersigned at a December 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

In June 2014, the Board remanded the service connection and increased rating issues on appeal for further development.

The Board notes that the June 2014 remand included the issues of entitlement to service connection for bilateral foot calluses and bilateral carpal tunnel syndrome.  As the record reflects diagnoses of various foot and hand/wrist disabilities and the RO considered tendonitis as part of the claim of service connection for carpal tunnel syndrome, the foot and carpal tunnel syndrome issues on appeal have been re-characterized as entitlement to service connection for a bilateral foot disability (to include calluses, metatarsalgia, and hallux valgus) and a bilateral hand and wrist disability (to include carpal tunnel syndrome and tendonitis).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Moreover, as explained below, the issue of entitlement to a TDIU is before the Board as part of the claim for an increased rating for the service-connected left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, the appeal has been expanded to include this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in January 2015 and was diagnosed as having coronary artery disease, type II diabetes mellitus, bilateral carpal tunnel syndrome, and hypertension.  The physician who conducted the examinations opined that these disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran's service treatment records were silent for any diagnosis or treatment of the claimed disabilities during service and that he reported on an April 1982 report of medical history form completed prior to separation from service that he was not experiencing any hypertension, heart disease, diabetes (sugar in urine), or paralysis/neuritis.  Also, his medical records did not show any diagnosis or treatment for his claimed disabilities for over 22 years after service.

The January 2015 opinion is insufficient because it is based upon a finding that there was no evidence of any cardiac disability, diabetes, carpal tunnel syndrome, or hypertension for over 22 years after the Veteran's separation from service.  VA electrocardiogram reports dated in May 1988 and December 1989 and an electrocardiogram conducted when the Veteran was 30 years old (i.e. sometime in 1989 or 1990) document evidence of sinus bradycardia, sinus arrhythmia, septal infarct, and a nonspecific T wave abnormality and were noted as being abnormal.  As for diabetes and bilateral hand and wrist disabilities, VA laboratory reports include evidence of high glucose levels as early as May 1988 and a June 1994 VA medical certificate includes evidence of bilateral hand pain and a diagnosis of bilateral tendonitis.  Moreover, elevated blood pressure readings are evident in the Veteran's VA treatment records as early as June 1983, at which time readings of 152/112 and 158/110 were recorded.  As the January 2015 examiner did not acknowledge or discuss this earlier evidence of potential cardiac disability, diabetes, hand/wrist disability, and hypertension, a remand is necessary to obtain new opinions as to the etiology of the Veteran's claimed cardiac disability, diabetes, bilateral hand and wrist disability, and hypertension.

With respect to the claim of service connection for a bilateral foot disability, the Veteran was afforded a VA examination in January 2015 and was diagnosed as having bilateral metatarsalgia and hallux valgus.  The examiner who conducted the examination noted in the examination report that the Veteran's metatarsalgia was associated with calluses under metatarsals 3-4 of both feet, some tenderness to palpation, and a tight heel cord.  This was "not expected to be due to service," but was rather due to a tight heel cord, a need for stretching, and the Veteran's anatomy (to some degree), but "not from boot wear many years ago."  The examiner also noted that the Veteran's hallux valgus was "not expected to be caused by service, but rather genetics of narrow toe box shoe wear such as high heels."  The examiner concluded by opining that the Veteran's foot disabilities were "not expected to be due to service."  He explained that the Veteran reported that his foot problems began with boot wear in service.  Even if this were the true cause of his foot problems (and the examiner did not expect it to be the cause), his foot problems would have improved once he stopped wearing the offending footwear.

The January 2015 opinion pertaining to the Veteran's foot disabilities is insufficient because the examiner restricted the opinion to whether the current disabilities are related to the Veteran's footwear in service.  The examiner did not acknowledge or consider, however, the instances of treatment for various foot problems in the Veteran's service treatment records (e.g., foot pain, plantar warts, corns, hammer toes, calluses) and his report of having received treatment for foot problems ever since service.  Therefore, a remand is necessary to obtain a new opinion as to whether any of the Veteran's current foot disabilities had their onset in service or are otherwise related to his foot problems in service.

As for the claim for an increased rating for the service-connected left knee disability, the Veteran was afforded a VA examination in May 2015 to assess the severity of the disability.  The ranges of left knee flexion and extension were reported and the examiner noted that there was no evidence of pain with weight bearing.  The Board cannot discern from the examination report, however, whether the Veteran's left knee was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities).  Thus, a remand is also necessary to afford the Veteran a new VA examination to assess the severity of his service-connected left knee disability.

Furthermore, entitlement to a TDIU may be an element of an increased rating claim. Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the evidence reflects that the Veteran has been unemployed during the entire claim period.  Also, a September 2012 VA orthopedic surgery attending note includes an opinion that the Veteran was unemployable due to upper and lower extremity problems (which include his service-connected knee disabilities).  Given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The issue of entitlement to a TDIU is inextricably intertwined with the service connection and increased rating issues on appeal.  Hence, the Board will defer adjudication of the TDIU issue.

Also, the Veteran has not yet been provided with a notice letter regarding the TDIU issue in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b).  Therefore, upon remand, if the evidence reflects that there is any period since September 2009 that the Veteran was unemployable due to service-connected disability and he did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The January 2015 VA cardiac examination report reveals that the Veteran received treatment for cardiac problems at the VA Medical Center in Memphis, Tennessee (VAMC Memphis) on January 22, 2015 and January 23, 2015.  The treatment records from this facility in the file are only dated to January 6, 2015.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, a January 2015 treatment record from Methodist LeBonheur Healthcare University Hospital indicates that the Veteran was scheduled for follow up cardiac treatment at Sutherland Cardiology Clinic.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified facility.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Lastly, the Board notes that the most recent supplemental statement of the case (SSOC) dated in July 2015 was mailed to the Veteran, but that it was returned as undeliverable.  The address to which the SSOC was mailed is different than the address to which a subsequent August 2015 letter from the Board was mailed.  The August 2015 letter was not returned as undeliverable.  Thus, the Board must assume that the Veteran did not receive the July 2015 SSOC.  As such, appropriate action to re-send the Veteran and his representative the SSOC should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address and re-send to the Veteran and his representative a copy of the July 2015 SSOC.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.  A copy of this letter must be included in the file.

3.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since September 2009.

4.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability, a foot disability, diabetes, a hand and wrist disability, hypertension, and a knee disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete an authorization for VA to obtain all records of his treatment for a cardiac disability, a foot disability, diabetes, a hand and wrist disability, hypertension, and a knee disability from Sutherland Cardiology Clinic (see the January 2015 treatment record from Methodist LeBonheur Healthcare University Hospital) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file. 

5.  Obtain and associate with the file all updated records of the Veteran's treatment from VAMC Memphis dated from January 6, 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2015 VA cardiac examination to provide an addendum opinion regarding the etiology of the Veteran's current cardiac disability.

If the individual who conducted the January 2015 VA cardiac examination is unavailable, document that fact in the file, and arrange to obtain a medical opinion from another qualified medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.
All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the opinion provider for review.

For each current cardiac disability identified (i.e., any cardiac disability diagnosed since October 2009), the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset during service, is related to the Veteran's reported cardiac symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on all cardiac disabilities diagnosed since October 2009, the Veteran's reported cardiac symptoms in service, and the abnormal ECG findings which were documented as early as May 1988.

The opinion provider must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2015 VA foot examination to provide an addendum opinion regarding the etiology of the Veteran's current bilateral foot disability.

If the individual who conducted the January 2015 VA foot examination is unavailable, document that fact in the file, and arrange to obtain a medical opinion from another qualified medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the opinion provider for review.

For each current foot disability identified (i.e., any foot disability diagnosed since September 2009), the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current foot disability had its onset during service, is related to the Veteran's foot problems in service, is related to his footwear in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on all foot disabilities diagnosed since September 2009, all reports of and instances of treatment for foot problems in the Veteran's service treatment records, and the Veteran's reports of continuous treatment for foot problems in the years since service.

The opinion provider must provide reasons for each opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2015 VA diabetes examination to provide an addendum opinion regarding the etiology of the Veteran's current diabetes.

If the individual who conducted the January 2015 VA diabetes examination is unavailable, document that fact in the file, and arrange to obtain a medical opinion from another qualified medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the opinion provider for review.

For any diabetes diagnosed since September 2009, the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current diabetes had its onset during service, had its onset during the year immediately following service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on any diabetes diagnosed since September 2009 and the evidence of high glucose levels as early as May 1988.

The opinion provider must provide reasons for each opinion given.

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the physician who conducted the January 2015 VA peripheral nerves examination to provide an addendum opinion regarding the etiology of the Veteran's current bilateral hand and wrist disability.

If the physician who conducted the January 2015 VA peripheral nerves examination is unavailable, document that fact in the file, and arrange to obtain a medical opinion from another qualified medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the opinion provider for review.

For each current hand and wrist disability identified (i.e., any hand and wrist disability diagnosed since September 2009 including, but not limited to, carpal tunnel syndrome and tendonitis), the opinion provider should answer the following question:
Is it at least as likely as not (50 percent probability or more) that the current hand and/or wrist disability had its onset during service, had its onset during the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system and arthritis), is related to the Veteran's duties in service as a cook/food handler, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on any hand and wrist disability diagnosed since September 2009, the Veteran's duties in service as a cook/food handler, and the medical evidence of bilateral hand pain and tendonitis as early as June 1994.

The opinion provider must provide reasons for each opinion given.

10.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2015 VA hypertension examination to provide an addendum opinion regarding the etiology of the Veteran's current hypertension.

If the examiner who conducted the January 2015 VA hypertension examination is unavailable, document that fact in the file, and arrange to obtain a medical opinion from another qualified medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the opinion provider for review.

For any hypertension diagnosed since September 2009, the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during service, had its onset during the year immediately following service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on any hypertension diagnosed since September 2009 and the medical evidence of elevated blood pressure readings as early as June 1983.

The opinion provider must provide reasons for each opinion given.

11.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.
All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the ranges of left knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specify whether and to what extent there is any additional loss of left knee motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner should also provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected right and left knee disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner must provide reasons for any opinion given.

12.  Thereafter, if the evidence reflects that the Veteran was unemployable due to service-connected disability at any period since September 2009 and there is any period during that time that he was unemployable and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.

13.  If a full benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




